UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7366


KENDEAL ONEAL JONES,

                     Petitioner - Appellant,

              v.

WARDEN WILLIAMS,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:19-cv-01386-DCN)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kendeal Oneal Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kendeal Oneal Jones seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and dismissing without prejudice Jones’ 28 U.S.C.

§ 2254 (2018) petition for failure to exhaust state court remedies, and denying Jones’ Fed.

R. Civ. P. 59(e) motion to alter or amend judgment. The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A)

(2018). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When, as here, the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012)

(citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Jones has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED



                                              2